MEMORANDUM**
Mewa Singh, a native and citizen of India, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) denial of his motion to reopen. Because Singh was served with an exclusion order prior to April 1, 1997, the transitional rules of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (“IIRIRA”) apply. 8 U.S.C. § 1105a(a); Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). We dismiss the petition for review.
Under IIRIRA’s transitional rules, “the petition for review shall be filed with the court of appeals for the judicial circuit in which the administrative proceedings before the special inquiry officer or immigration judge were completed.” IIRIRA § 309(c)(4)(D). Singh’s deportation proceedings were conducted and completed in New York, New York. Thus, we lack jurisdiction to review this case. See id.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.